                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 IN RE UNIVERSAL HEALTH SERVICES,
 INC., DERIVATIVE LITIGATION                                 CIVIL ACTION
                                                             NO. 17-2187



                                          ORDER

       AND NOW, this 19th day of August 2019, upon consideration of Defendants’ Motion to

Dismiss the Verified Shareholder Derivative Consolidated Amended Complaint (Doc. No. 66),

Plaintiffs’ Response in Opposition to the Motion (Doc. No. 87), Defendants’ Reply Brief (Doc.

No. 99), Plaintiffs’ Supplemental Brief in Further Opposition to the Motion (Doc. No. 105),

Defendants’ Response to Plaintiffs’ Supplemental Brief (Doc. No. 108), the arguments of the

parties at the hearing held on May 31, 2019, and in accordance with the Opinion of the Court

issued this day, it is ORDERED that Defendants’ Motion to Dismiss the Verified Shareholder

Derivative Consolidated Amended Complaint (Doc. No. 66) is GRANTED and the Verified

Shareholder Derivative Consolidated Amended Complaint (Doc. No. 48) is DISMISSED.



                                                  BY THE COURT:



                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.
